Judgment, Supreme Court, New York County (Jerome Gorski, J., and a jury), entered August 1, 1995, in favor of defendants, unanimously affirmed, without costs.
Plaintiff was not prejudiced by any error in charging Vehicle and Traffic Law § 1121 instead of section 1120, as the former adequately conveyed what plaintiff wanted the jury to infer from the latter, namely, negligence based on defendant’s failure to keep far enough to the right as plaintiff’s vehicle approached in the opposite direction. The court properly refused to charge that defendant’s negligence could be inferred merely from the fact that its truck skidded before colliding with plaintiff’s car (see, Noia v De Rosa, 78 AD2d 789, affd 54 NY2d 631). The court also properly instructed, in response to jury questions, that the right of way was immaterial in this case. We have considered plaintiff’s other contentions and find them to be without merit. Concur—Ellerin, J. P., Wallach, Williams, Tom and Andrias, JJ.